                                           Case 3:19-cv-06118-RS Document 27 Filed 10/06/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                               UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                        JEROME FOSSELMAN,
                                   7                                                   Case No. 19-cv-06118-RS (PR)
                                                      Plaintiff,
                                   8                                                   ORDER REOPENING ACTION;
                                               v.
                                   9                                                   ORDER DIRECTING PLAINTIFF
                                        K. JACKSON, et al.,                            TO SERVE UNSERVED
                                  10                                                   DEFENDANTS
                                                      Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This action was stayed at plaintiff’s request because he was in medical quarantine
                                  14   and could not participate in litigation while he was so housed. (Dkt. No. 25.) He has been
                                  15   released from quarantine and has filed a motion to reopen. (Dkt. No. 26.) The motion is
                                  16   GRANTED. The action is REOPENED. The Clerk shall modify the docket to reflect this.
                                  17          Two defendants remain unserved, the summonses having been returned unexecuted
                                  18   as to D. Huynh and Stanson. (Dkt. Nos. 21 and 22.) On or before December 1, 2020,
                                  19   plaintiff must either himself serve these defendants with the summons and complaint, or
                                  20   provide the Court with an accurate current location such that the Marshal is able to serve
                                  21   them. If plaintiff does not comply with these instructions by December 1, 2020, his claims
                                  22   against Huynh and Stanson will be dismissed. This issue was raised in a prior order (Dkt.
                                  23   No. 23), but the deadline for its resolution was suspended when the action was stayed.
                                  24          In cases wherein the plaintiff proceeds in forma pauperis, the “officers of the court
                                  25   shall issue and serve all process.” 28 U.S.C. § 1915(d). The Court must appoint the
                                  26   Marshal to effect service, see Fed. R. Civ. P. 4(c)(2), and the Marshal, upon order of the
                                  27   Court, must serve the summons and the complaint, see Walker v. Sumner, 14 F.3d 1415,
                                  28   1422 (9th Cir. 1994). Although a plaintiff who is incarcerated and proceeding in forma
                                           Case 3:19-cv-06118-RS Document 27 Filed 10/06/20 Page 2 of 2




                                   1   pauperis may rely on service by the Marshal, such plaintiff “may not remain silent and do
                                   2   nothing to effectuate such service”; rather, “[a]t a minimum, a plaintiff should request
                                   3   service upon the appropriate defendant and attempt to remedy any apparent defects of
                                   4   which [he] has knowledge.” Rochon v. Dawson, 828 F.2d 1107, 1110 (5th Cir. 1987).
                                   5          Here, plaintiff’s complaint has been pending for over 120 days, and, consequently,
                                   6   absent a showing of “good cause,” his claims against Huynh and Stanson are subject to
                                   7   dismissal without prejudice. See Fed. R. Civ. P. 4(m). Because plaintiff has not provided
                                   8   sufficient information to allow the Marshal to locate and serve the above-referenced
                                   9   defendants, plaintiff must remedy the situation or face dismissal of his claims against
                                  10   them. See Walker, 14 F.3d at 1421-22 (holding prisoner failed to show cause why prison
                                  11   official should not be dismissed under Rule 4(m) where prisoner failed to show he had
                                  12   provided Marshal with sufficient information to effectuate service).
Northern District of California
 United States District Court




                                  13          Accordingly, plaintiff must either himself serve the unserved defendants with the
                                  14   summons and complaint, or provide the Court with an accurate current location such that
                                  15   the Marshal is able to serve such defendants. If plaintiff fails to effectuate service on, or
                                  16   provide the Court with an accurate current location for, Huynh and Stanson on or before
                                  17   December 1, 2020, plaintiff’s claims against them will be dismissed without prejudice
                                  18   pursuant to Rule 4(m) of the Federal Rules of Civil Procedure.
                                  19          The Court will reinstate defendants’ motion for summary judgment (Dkt. No. 14),
                                  20   which was filed before the stay was imposed, after the matter of serving Huynh and
                                  21   Stanson has been addressed satisfactorily. The Clerk shall terminate all pending motions.
                                  22          IT IS SO ORDERED.
                                  23                    2020
                                       Dated: October ___,
                                                                                          _________________________
                                  24
                                                                                              RICHARD SEEBORG
                                  25                                                        United States District Judge
                                  26
                                  27

                                  28                                                                        ORDER REOPENING ACTION
                                                                                                              CASE NO. 19-cv-06118-RS
                                                                                      2
